DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-13, and 15-17 are pending and under examination.
Claims 2 and 14 have been canceled.

Response to Amendment
The claim amendments received on 06/28/2022 have overcome some of the drawing objections set forth in the Non-Final Rejection mailed on 06/14/2022.  However, the drawing objection with respect to the “maintenance reservoir” of claim 1 has been maintained.
The claim amendments have overcome some of the specification objections set forth in the Non-Final Rejection.  However, the specification objection with respect to the “maintenance reservoir” of claim 1 has been maintained. 
In view of the claim amendments, the drawing objections previously set forth in the Non-Final Rejection have been withdrawn.  However, based on the claim amendments, new claim objections are set forth.
Applicants claim amendments have overcome most of the 112(b) rejections previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 06/28/2022, the previous prior art rejection based on Abele has been modified to address the amended claims (see below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

“maintenance reservoir” of claim 1 lines 6-7. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 lines 5-8 recite “the removable elongate trough is disposed in the micro-well plate holder on at least one side of a micro-well plate and the maintenance reservoir includes a position indicator configured to confirm the presence of the removable elongate trough in the micro-well plate holder”.  In this case, Applicant(s) instant specification recite “The maintenance reservoir includes an elongated trough” in para. [0007, 0009].  However, Applicant(s) also recite in para. [0008] “A removable maintenance reservoir is disposed in the micro-well plate holder” and in para. [0026] “a maintenance reservoir in the shape of an elongate trough 52”.  The specification does not clearly set forth whether the maintenance reservoir and the removable elongate trough are the same feature of the claimed invention or if Applicant(s) are using different terminology and modifies to describe the same feature.  Applicants may amend the specification to include the claimed subject matter or cancel the limitations from the claims.

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities:  
Claims 1, 8, and 11 recites “the presence of the removable elongate trough”.  The Examiner requests applicants replace article “the” with “a” when introducing a state of the removable elongate trough.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 6-7 recite “the maintenance reservoir”.  There is insufficient antecedent support for this term in claim and it is unclear what applicants are attempting to refer to as the maintenance reservoir.  Perhaps applicants are intending to recite the removable elongate trough? Additionally, the only structures positively recited in the claim body as part of the microwell plate holder are the removable elongate trough (see line 3 of claim 1). The microwell plate and the maintenance reservoir are not positively recited as structures of the plate holder, yet applicants appear to direct several limitations towards the microwell plate and/or reservoir, and it is unclear whether or not applicants are intending to require the microwell plate and/or reservoir as part of the claimed plate holder structures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abele et al. (US 2006/0083659; already of record - hereinafter “Abele”) wherein Agilent Technologies (“1100 Series WE MWS Reference Manual”; already of record; Pub. Date: March 29, 2017) is used a supporting documentation.

Regarding claim 1, Abele discloses a micro-well plate holder configured for us in a digital dispense system (Abele discloses an automated workflow for use with autosampling equipment such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042].  The 1100 Series Autosampler comprising a plate tray 8 configured to hold plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8), the micro-well plate holder comprising 

    PNG
    media_image1.png
    995
    487
    media_image1.png
    Greyscale


a removeable elongate trough disposed in the micro-well plate holder for holding fluid dispensed from a fluid droplet ejection head of a fluid droplet cartridge in the digital dispense system (Abele discloses an elongate trough 32-1 on removable plate 30 for holding dispensed fluid; figs. 5A-E, #30, #32-1, [0029, 0042] in view of 1100 Series WE MWS Reference Manual; p. 160, figs. 20, #1, Table, 20, #1, see figure below.  Accordingly, Abele discloses the microwell plate holder comprises a removable elongate trough disposed in the micro-well plate holder.  Note:  The examiner is interpreting the fluid droplet ejection head as the tip end of needle 9 and the fluid droplet cartridge as the interior of needle 9 that holds fluid above the tip end; 1100 Series WE MWS Reference Manual; pp. 158-159, fig. 19, #9, Table, 19, #9); 

    PNG
    media_image2.png
    406
    707
    media_image2.png
    Greyscale


wherein the removeable elongate trough is disposed in the micro-well plate holder on at least one side of a micro-well plate (Abele discloses elongate trough 32-1 on removable plate 30 is disposed adjacent to micro-well plate 48 in the tray, see figure above and 5B from Abele below) and 

    PNG
    media_image3.png
    238
    453
    media_image3.png
    Greyscale

	the maintenance reservoir includes a position indicator configured to confirm the presence of the removable elongated trough in the micro-well plate holder (Abele discloses a barcode 33, which serves as a unique identifier, is scanned by a barcode reader to assist creating an electronic record of the processing conditions such as the number of channels utilized during processing.  The processing conditions including “(c) extraction of waste from outlet chamber 6 to waste reservoir 32-1 after (or contemporaneously in multi-needle autosamplers) each injection”; [0042].  Accordingly, the processing conditions determined by scanning barcode 33 on removable plate 30 indicate the position of the removeable elongate trough 32-1 in order for the device to perform the function of extracting waste from outlet chamber 6 to waste reservoir 32-1 after each injection).
	Note: “a micro-well plate”, “a maintenance reservoir”, and “a position indicator” are not positively recited in the claim and are therefore not required of the claimed invention.   Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Regarding claim 3, Abele discloses the micro-well plate holder of claim 1 above, wherein the removable elongate trough has a length that corresponds to a length of a column of wells in the micro-well plate (Abele; fig. 5B – elongated trough 32-1 on removable plate 30 has a length corresponding to a length of a column of wells 48-1).

    PNG
    media_image3.png
    238
    453
    media_image3.png
    Greyscale

Regarding claim 5, Abele discloses the micro-well plate holder of claim 1 above, wherein the removable elongate trough has a rectangular cross-sectional shape (Abele; fig. 5B – elongated trough 32-1 has a rectangular cross-sectional shape).  

    PNG
    media_image3.png
    238
    453
    media_image3.png
    Greyscale

Regarding claim 6, Abele discloses a digital fluid dispense system comprising the micro-well plate holder of claim 1 (Abele discloses an automated workflow for use with a digital fluid dispensing system such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042]. The 1100 Series Autosampler comprising the micro-well plate holder of claim 1; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8).  

Regarding claim 7, Abele discloses a digital dispense system for ejection of fluids onto a substrate (Abele discloses an automated workflow for use with autosampling equipment such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042].  The dispensing system ejects fluids onto a substrate; fig. 2A-C; [0026]), 
the digital dispense system comprising: 
a housing unit (1100 Series WE MWS Reference Manual; p. 170, fig. 25, #1, Table 28, #1); 
a fluid droplet ejection cartridge disposed in the housing unit (The examiner is interpreting the fluid droplet cartridge as the interior of needle 9 that holds fluid above the tip end; 1100 Series WE MWS Reference Manual; pp. 158-159, fig. 19, #9, Table, 19, #9. Needle 9 is disposed in the housing), 
the fluid droplet ejection cartridge comprising one or more fluids (Abele; [0026] – Also see 1100 Series WE MWS Reference Manual; p 203 first paragraph) and is disposed on a fluid cartridge translation mechanism configured to move the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (1100 Series WE MWS Reference Manual; p. 207-209, fig. 35); 

    PNG
    media_image4.png
    661
    680
    media_image4.png
    Greyscale

a micro-well plate holder for holding a micro-well plate below the fluid droplet ejection cartridge (The 1100 Series Autosampler comprising a plate tray 8 configured to hold two plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8.  Abele discloses a first microwell plate 48 comprising sample wells; fig. 5A-E, #48 [0042]); and 
8Docket No. 75030.US (19-0046US00)a removable elongate trough disposed in the micro-well plate holder for periodic maintenance of the fluid droplet ejection cartridge (Abele discloses an elongate trough 32-1 for holding dispensed waste fluid on removable plate 30; figs. 5A-E, #30, #32-1, [0029, 0042], see figure below).

    PNG
    media_image2.png
    406
    707
    media_image2.png
    Greyscale


Regarding claim 8, Abele discloses the digital dispense system of claim 7 above, wherein the removable elongate trough further comprises a position indicator configured to confirm the presence of the removable elongate trough in the micro-well plate holder when sensed by a sensor of the digital dispense system (Abele discloses a barcode 33, which serves as a unique identifier, is scanned by a barcode reader to assist creating an electronic record of the processing conditions such as the number of channels utilized during processing.  The processing conditions including “(c) extraction of waste from outlet chamber 6 to waste reservoir 32-1 after (or contemporaneously in multi-needle autosamplers) each injection”; [0042].  Accordingly, the processing conditions determined by scanning barcode 33 on removable plate 30 indicate the position of the removeable elongate trough 32-1 in order for the device to perform the function of extracting waste from outlet chamber 6 to waste reservoir 32-1 after each injection).  
Note: “a position indicator” is not positively recited in the claim and is therefore not required.   Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 9, Abele discloses the digital dispense system of claim 7 above, wherein the removable elongate trough has a length that corresponds to a length of a column of wells in the micro-well plate (Abele; fig. 5B – removable plate 30 comprises an elongated trough 32-1 that has a length corresponding to a length of a column of wells 48-1).  

Regarding claim 11, Abele discloses a method for maintaining a fluid droplet ejection cartridge in a digital fluid dispense system (Abele discloses an automated workflow for use with autosampling equipment such as the Series 1100 Autosamplers manufactured by Agilent Technologies; [0009, 0042]), the method comprising: 
providing a housing unit (1100 Series WE MWS Reference Manual; p. 170, fig. 25, #1, Table 28, #1) and a fluid droplet ejection cartridge disposed in the housing unit (The examiner is interpreting the fluid droplet cartridge as the interior of needle 9 that holds fluid above the tip end; 1100 Series WE MWS Reference Manual; pp. 158-159, fig. 19, #9, Table, 19, #9. Needle 9 is disposed in the housing), 
the fluid droplet ejection cartridge comprising one or more fluids (Abele; [0026] – Also see 1100 Series WE MWS Reference Manual; p 203 first paragraph) and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (1100 Series WE MWS Reference Manual; p. 207-209, fig. 35); 

    PNG
    media_image4.png
    661
    680
    media_image4.png
    Greyscale

a micro-well plate holder for holding a micro-well plate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids into wells of the micro-well plate (The 1100 Series Autosampler comprises a plate tray 8 configured to hold two plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8.  Abele discloses a first microwell plate 48 comprising sample wells; fig. 5A-E, #48 [0042].  The micro-well plate is below the fluid droplet ejection cartridge; 1100 Series WE MWS Reference Manual; p. 203, fig. 33); and 

    PNG
    media_image5.png
    288
    366
    media_image5.png
    Greyscale

a removable elongate trough disposed in the micro-well plate holder on at least one side of the micro-well plate holder (Abele discloses an elongate trough 32-1 on removable plate 30; figs. 5A-E, #30, #32-1, [0029, 0042], see figure below.  Abele also discloses the maintenance reservoir 30 is disposed adjacent to micro-well plate 48 in the tray 8; fig. 5B).

    PNG
    media_image2.png
    406
    707
    media_image2.png
    Greyscale

wherein the removable elongate trough comprises a position indicator configured to confirm the presence of the removable elongate trough in the micro-well plate holder (Abele discloses a barcode 33, which serves as a unique identifier, is scanned by a barcode reader to assist creating an electronic record of the processing conditions such as the number of channels utilized during processing.  The processing conditions including “(c) extraction of waste from outlet chamber 6 to waste reservoir 32-1 after (or contemporaneously in multi-needle autosamplers) each injection”; [0042].  Accordingly, the processing conditions determined by scanning barcode 33 on removable plate 30 indicate the position of the removeable elongate trough 32-1 in order for the device to perform the function of extracting waste from outlet chamber 6 to waste reservoir 32-1 after each injection); 
periodically moving the fluid droplet ejection cartridge to a position adjacent to the removable elongate trough (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection [0042]); and 
ejecting fluid from the fluid droplet ejection cartridge into the removable elongate trough for a predetermined period of time (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection [0042]).  

Regarding claim 12, Abele discloses the method of claim 11 above, wherein the predetermined period of time is a period of time sufficient to clean nozzles on the fluid droplet ejection cartridge (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection; [0042].  The period of time therefore being sufficient to discard, and therefore clean, the nozzle of the waste extracted).  

Regarding claim 13, Abele discloses the method of claim 11 above, wherein the predetermined period of time is a period of time sufficient to empty fluid from the fluid droplet ejection cartridge into the removable elongate trough (Abele discloses extraction of waste from outlet chamber 6 to elongate trough 32-1 after each injection; [0042]).  

Regarding claim 16, Abele discloses the method of claim 11 above, wherein the elongate trough has a length that corresponds to a length of a column of wells in the micro-well plate (Abele; fig. 5B – elongated trough 32-1 has a length corresponding to a length of a column of wells 48-1).

    PNG
    media_image3.png
    238
    453
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abele, wherein Agilent Technologies (“Agilent 1100 Series Well-plate Sampler & Micro Well-plate Sampler Reference Manual”; Pub. Date: March 29, 2017) is used a supporting documentation.

Regarding claim 4, Abele discloses the micro-well plate holder of claim 1 above comprising the removable elongated trough and the fluid droplet ejection cartridge (The removable elongated trough and fluid droplet ejection cartridge have previously been discussed in claim 1 above). 
Abele does not explicitly disclose wherein the removable elongate trough has a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge.  
However, Abele does provide support the removable elongated trough having a volume that is equal to a volume of other reservoirs (Abele; [0029, 0035]).
It would have been obvious to one of ordinary skill in the art to modify the removable elongated trough 32-1 having a volume that is equal to a volume of other reservoirs of Abele with a removable elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge, because the removable elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge would ensure that sufficient capacity is available in the removable elongated trough 32-1 to store a maximum amount of capacity of fluid contained within the fluid droplet ejection cartridge so as to prevent any overflow or spillage of the fluid out of the elongated trough.  The modification resulting in the removable elongated trough 32-1 having a volume that is equal to a volume of the fluid droplet ejection cartridge. Additionally, the courts held that changes in size/proportion did not patentable distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion of the removable elongated trough 32-1.

Regarding claim 10, Abele discloses the digital dispense system of claim 7 above comprising the removable elongate trough and the fluid droplet ejection cartridge (The maintenance reservoir and fluid droplet ejection cartridge have previously been discussed in claim 7 above).
Abele does not explicitly disclose wherein the removable elongate trough has a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge.  
However, Abele does provide support the removable elongate trough having various configurations depending on the process being performed (Abele; [0029]).
It would have been obvious to one of ordinary skill in the art to modify the removable elongate trough of Abele with a removable elongate trough having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge, because the removable elongate trough having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge would ensure that sufficient capacity is available in the removable elongate trough to store a maximum amount of capacity of fluid contained within the fluid droplet ejection cartridge so as to prevent any overflow or spillage of the fluid out of the removable elongate trough.  The modification resulting in the removable elongate trough having a volume that is equal to a volume of the fluid droplet ejection cartridge. Additionally, the courts held that changes in size/proportion did not patentable distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion of the removable elongate trough.

Regarding claim 17, Abele discloses the method of claim 11 above, comprising the removable elongated trough and the fluid droplet ejection cartridge (The removable elongated trough and fluid droplet ejection cartridge have previously been discussed in claim 11 above). 
Abele does not explicitly disclose wherein the removable elongate trough has a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge.  
However, Abele does provide support the removable elongated trough having a volume that is equal to a volume of other reservoirs (Abele; [0029, 0035]).
It would have been obvious to one of ordinary skill in the art to modify the removable elongated trough 32-1 having a volume that is equal to a volume of other reservoirs of Abele with a removable elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge, because the removable elongated trough 32-1 having a volume that is equal to a volume of fluid in the fluid droplet ejection cartridge would ensure that sufficient capacity is available in the removable elongated trough 32-1 to store a maximum amount of capacity of fluid contained within the fluid droplet ejection cartridge so as to prevent any overflow or spillage of the fluid out of the removable elongated trough.  The modification resulting in the removable elongated trough 32-1 having a volume that is equal to a volume of the fluid droplet ejection cartridge. Additionally, the courts held that changes in size/proportion did not patentable distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion of the removable elongated trough 32-1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abele, wherein Agilent Technologies (“Agilent 1100 Series Well-plate Sampler & Micro Well-plate Sampler Reference Manual”; Pub. Date: March 29, 2017) is used a supporting documentation, and further in view of Dijksman et al. (US 2008/0305969; hereinafter “Dijksman)

Regarding claim 15, Abele discloses the method of claim 11 above comprising the position indicator.
Abele does not disclose terminating fluid ejection from the fluid droplet ejection cartridge when a sensor of the digital fluid dispense system fails to detect the position indicator.  
	However, Dijksman teaches the analogous art of a method for maintaining a fluid droplet ejection cartridge in a digital fluid dispensing system (Dijksman; [0002]) comprising a fluid droplet ejection cartridge (Dijksman; fig. 1a, #20, [0048]), and a maintenance reservoir (Dijksman; fig. 3, #113, [0071]) wherein the method terminates fluid ejection from the fluid droplet ejection cartridge when a sensor of the digital fluid dispensing system fails to detect a position indicator (Dijksman teaches preventing fluid ejection from the fluid droplet ejection cartridge when uncapped reservoirs are detected, the detection system comprises a marker on the cap which is detected by an alignment camera; [0069].  In a case where the cap is missing, the alignment camera does not detect the marker and the user is given the possibility to correct the error, for instance to replace the reservoir with another reservoir; [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for maintaining a fluid droplet ejection cartridge in a digital fluid dispensing system, the position indicator, and the digital fluid dispensing system of Abele to further comprise a camera on the digital fluid dispensing system that detects a position indicator and terminates fluid ejection from the fluid droplet ejection cartridge when the sensor of the digital fluid dispensing system fails to detect the position indicator, as taught by Dijksman, because Dijksman teaches when the alignment camera does not detect the marker, the user is given the possibility to correct an error, for instance to replace the reservoir with another reservoir; [0069].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Abele and Dijksman both teach a method for maintaining a fluid droplet ejection cartridge comprising a maintenance reservoir with a position indicator.

Response to Arguments
Applicants arguments filed on 06/28/2022 have been fully considered.

Applicants arguments on page 6 of their remarks towards the 112(b) rejection over the term “digital dispensing system” that this terminology is clear to one skilled in the art as evidenced by US Patent No. 10,525.716 and 11,331,660 which describe digital dispense systems.  The examiner agrees with applicants remarks and notes that US Patent No. 11,331,660 describes a digital dispense system as a fluid droplet ejection device (col. 1 line 67 through col. 1 line 2).  Accordingly, the examiner is interpreting the term “digital dispensing system” as a device that ejects droplets of fluid.  

Applicants argue on pages 7-8 of their remarks towards the 102 rejection over claims 1, 7 and 11 that Abele (publication ‘659) in view of Agilent Technologies 1100 Series Reference Manual (supporting documentation) do not disclose a removable elongate trough in a well plate holder.  Applicants argue that Table 20 of the 1100 Manual describes a tray 1 for well plates, but fails to suggest or disclose an elongate trough that is removable from the tray.  The examiner respectfully disagrees. The 1100 Series Autosampler comprising a well plate holder 8 configured to hold plates; 1100 Series WE MWS Reference Manual; pp. 158-159, figs. 19, #8, Table, 19, #8, Table 20, #1.  Abele discloses an elongate trough 32-1 on a removable plate 30 for holding dispensed fluid; figs. 5A-E, #30, #32-1, [0029, 0042]. Accordingly, Abele discloses the microwell plate holder that comprises a removable elongate trough disposed in the micro-well plate holder. 

    PNG
    media_image2.png
    406
    707
    media_image2.png
    Greyscale


Applicants further argue on pages 7-8 of their remarks towards the 102 rejection over claims 1, 7 and 11 that Abele (publication ‘659) in view of Agilent Technologies 1100 Series Reference Manual (supporting documentation) do not disclose a position indicator that is configured to confirm the presence of a removable elongate trough in a micro-well plate holder and that the bar code reader only identifies the well plate 30.  The examiner respectfully disagrees.  (1) “a position indicator” is not positively recited in the claim and is therefore not required.   Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  (2) Abele discloses a barcode 33, which serves as a unique identifier, is scanned by a barcode reader to assist creating an electronic record of the processing conditions such as the number of channels utilized during processing.  The processing conditions including “(c) extraction of waste from outlet chamber 6 to waste reservoir 32-1 after (or contemporaneously in multi-needle autosamplers) each injection”; [0042].  Accordingly, the processing conditions determined by scanning barcode 33 on removable plate 30 indicate the position of the removeable elongate trough 32-1 in order for the device to perform the function of extracting waste from outlet chamber 6 to waste reservoir 32-1 after each injection.

Lastly, Applicants argue on page 9 of their remarks towards the 103 rejection over claim 15 that Abele (publication ‘659) in view of Agilent Technologies 1100 Series Reference Manual (supporting documentation), and further in view of Dijksman (publication ‘969), that Dijksman discloses a camera to detect whether or not a cap is on a container and has nothing to do with a position indicator that is configured to determine the presence of the removable elongate trough in a micro-well plate holder.  The examiner respectfully disagrees. (1) “a position indicator” is not positively recited in the claim and is therefore not required.   Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  (2) Applicants arguments appear to be towards the references individually rather than the combination of references. (3) Dijksman teaches preventing fluid ejection from the fluid droplet ejection cartridge when uncapped reservoirs are detected. The detection system comprises a marker on the cap which is detected by an alignment camera; [0069].  Accordingly, the marker on the cap being a position indicator that is configured to determine the presence of a reservoir, and in a case where the cap is missing, the alignment camera does not detect the marker the fluid ejection from the fluid droplet ejection cartridge stopped and the user is given the possibility to correct the error by replacing the reservoir with another reservoir; [0069].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for maintaining a fluid droplet ejection cartridge in a digital fluid dispensing system, the position indicator, and the digital fluid dispensing system of Abele to further comprise a camera on the digital fluid dispensing system that detects a position indicator and terminates fluid ejection from the fluid droplet ejection cartridge when the sensor of the digital fluid dispensing system fails to detect the position indicator, as taught by Dijksman, because Dijksman teaches when the alignment camera does not detect the marker, the user is given the possibility to correct an error, for instance to replace the reservoir with another reservoir; [0069].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Abele and Dijksman both teach a method for maintaining a fluid droplet ejection cartridge comprising a maintenance reservoir with a position indicator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798